     Case 2:18-cv-02910-MCE-DB Document 101 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                    IN THE UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11                              SACRAMENTO DIVISION
12

13   GLORIA CAVES and TAMIM KABIR, On        Case No. 2:18-cv-02910-MCE-DB
     Behalf of Themselves and All Others
14   Similarly Situated,                     ORDER GRANTING MOTION OF
                                             DEFENDANT WALGREEN CO. FOR
15                       Plaintiffs,         ORDER EXPANDING SCOPE OF
                                             CORRECTIVE NOTICE
16         v.
                                             Date: August 26, 2021
17   WALGREEN CO.,                           Time: 2:00 P.M.
                                             Place: Ctrm: 7, 14th Floor
18                       Defendant.
                                             Judge: Hon. Morrison C. England, Jr.
19

20

21

22

23

24

25

26
27

28

                   ORDER GRANTING MOTION OF DEFENDANT WALGREEN CO.
                    FOR ORDER EXPANDING SCOPE OF CORRECTIVE NOTICE
     Case 2:18-cv-02910-MCE-DB Document 101 Filed 09/07/21 Page 2 of 2


 1          Presently before the Court is Defendant Walgreen Co.’s (“Defendant”) Motion to Modify
 2   Scope of Corrective Notice or, in the Alternative, to Reconsider or Clarify Order Granting Ex
 3   Parte Application for Corrective Notice to Class and Additional Opt-Out Period).        Having
 4   considered the filings relevant to Defendant’s request and the record in its entirety, it is hereby
 5   ORDERED that Defendant’s Motion to Modify Scope of Corrective Notice is GRANTED and it
 6   is further ORDERED that:
 7          (1)     All opt-outs received by the Settlement Administrator from clients of Wynne Law
 8   Firm and Gallo LLP (“Gallo/Wynne”), counsel for
 9          (2)     Barbarito Vasquez, are declared ineffective;
10          (3)     Gallo/Wynne shall bear the cost of a corrective letter in a form approved by the Court
11   to be disseminated by the approved Settlement Administrator to all persons represented by
12   Gallo/Wynne who opted out of the settlement of this matter (the “Gallo/Wynne Opt-Outs”);
13          (4)     The corrective letter shall inform the Gallo/Wynne Opt-Outs that Gallo/Wynne had
14   a conflict of interest during the opt-out period and may not have provided the Gallo/Wynne Opt-
15   Outs with accurate information regarding whether or not to opt out of the settlement; and
16          (5)     The corrective letter shall correct the false and misleading statements made by
17   Gallo/Wynne in the Unapproved Notice, as previously ordered by this Court on January 20, 2021
18   (Dkt 66).
19          (6)     The new opt-out period shall be thirty (30) days from the date the corrective letter is
20   sent to the Gallo/Wynne Opt-Outs.
21          IT IS SO ORDERED.
22

23          Dated: September 7, 2021
24

25

26
27

28
                                                       1
                         ORDER GRANTING MOTION OF DEFENDANT WALGREEN CO.
                          FOR ORDER EXPANDING SCOPE OF CORRECTIVE NOTICE
